DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 8 are rejected because they recite the limitation “using one or more deep learning models” (claim 1) and further that the one more deep learning models comprise a convolutional neural network (claim 8).  The “one or more deep learning models” are generic terms with no specific definition attached.  Although the instant specification illustrates (Fig. 1) 
Claims 2-7, and 9 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claims 10, 17, and 20 are similarly rejected using the reasoning as disclosed in the 35 U.S.C. 112(a) rejection for claims 1 and 8 above.
Claims 11-16, and 18-19 are rejected because they inherit deficiencies by nature of their dependency on claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 for the reasons below.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites using one or more deep learning models to determine a likelihood score for the slab indicating a probability that the slab includes 
The limitation of using one or more deep learning models to determine a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart, as drafted, is a process that, under its broadest reasonable interpretation, is a set of computer instructions to predict a probability that the slab includes at least a portion of the patient’s heart.  Without knowing more about the model, it may just be instructions to implement the abstract idea on a computer.  
The limitation of determining a center position of the patient's heart based on the likelihood scores determined for the plurality of slabs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the process being computer-implemented. For example, but for the “computer-implemented method” language, “determining” in the context of this claim encompasses the user evaluating the likelihood scores, and based on the likelihood scores, mentally correlating the likelihood scores that indicate a high probability that at least a portion of the patient’s heart is located in a slab, with a slab having the corresponding likelihood score.  
The additional elements of the acquiring step and using one or more deep learning models do not appear to integrate the judicial exception into a practical application.  More specifically, it appears that the acquiring is merely a pre-extra-solution activity of gathering data and the use of one or more deep learning models to determine a likelihood score is described in such high level of generality that it appears to merely implement the abstract idea on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing a computer-implemented process and acquiring data amounts to no more than mere instructions to gather 
The examiner encourages the Applicant to further describe the deep learning model in the claim and how it differentiates from just implementing the abstract idea on a computer.

Claims 2-4, are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 2-4, such as: 
the slabs comprising a first and second group, that are acquired in a column direction, and a row direction (claim 2);
the likelihood score is determined using a first and second deep learning models trained using previously acquired data sets (slabs) (claim 3);
 the likelihood score for a slab comprises a plurality of likelihood data values, each likelihood data value indicating a probability that a particular location within the slab includes the patient’s heart (claim 4);
do not appear to integrate the judicial exception into a practical application are not sufficient to amount to significantly more than the judicial exception.

Claim 5 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 5 are directed to an abstract idea without significantly more.  The claim recites: 
identifying a cluster of values within the plurality of likelihood data values;
identifying a range of locations within the slab corresponding to the cluster of values;

The limitations of identifying, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen/paper. For example, “identifying” in the context of this claim encompasses the user observing and evaluating the likelihood scores, based on the likelihood scores being in a cluster, and evaluating location possibilities in a data set based on a numerical range and a calculated median.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 6 are directed to an abstract idea without significantly more. The claim recites: 
applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value.
The limitations of applying a predetermined threshold, and replacing values above the threshold with a maximum value and replacing the values below a maximum threshold with a minimum value, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen/paper and mathematical relationships and calculations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 7 are directed to an abstract idea without significantly more. The claim recites: 
determining a bounding box surrounding the patient's heart based on the likelihood scores determined for the plurality of slabs.  
The limitations of determining a bounding box surrounding the patient's heart based on the likelihood scores determined for the plurality of slabs, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen/paper.   The “determining” in the context of this claim encompasses the user evaluating the likelihood scores, and based on the likelihood scores, mentally determining a bounding box that would surround the patient’s heart.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 8, is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitation of claim 8, of the one or more deep learning models comprise a convolutional neural network do not appear to integrate the judicial exception into a practical application are not sufficient to amount to significantly more than the judicial exception.  The broadest reasonable interpretation of “convolutional neural network is a set of computer instructions to predict a probability that the slab includes at least a portion of the patient’s heart”.  Without knowing more about the model, it may just be instructions to implement the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites using one or more deep learning models to determine a likelihood score for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart and determining a center position of the patient's heart based on the likelihood scores determined for the plurality of 3D volumes.  
The limitation of using one or more deep learning models to determine a likelihood score for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart, as drafted, is a process that, under its broadest reasonable interpretation, is a set of computer instructions to predict a probability that the 3D volume includes at least a portion of the patient’s heart.  Without knowing more about the model, it may just be instructions to implement the abstract idea on a computer.  
The limitation of determining a center position of the patient's heart based on the likelihood scores determined for the plurality of 3D volumes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the process being computer-implemented. For example, but for the “computer-implemented method” language, “determining” in the context of this claim encompasses the user evaluating the likelihood scores, and based on the likelihood scores, mentally correlating the likelihood scores that indicate a high probability that at least a portion of the patient’s heart is located in a 3D volume, with a 3D volume having the corresponding likelihood score.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements - an MRI scanner to acquire a plurality of 3D volumes covering an anatomical area of interest that comprises a patient’s heart and one or more computers to perform isocenter positioning comprising the using and determining steps.  is recited at a high-level of generality and the acquiring and positioning are merely pre-extra-solution activity of gathering data, and performing a positioning based on the use of one or more deep learning models to determine a likelihood score.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as described by Laulicht et al. (US2015/0133769), the use of an MRI scanner to acquire a plurality of 3D volumes covering an anatomical area of interest is well known and conventional (“MRI is a well-known medical imaging technique”, Paragraph 0004; “a conventional magnetic resonance imaging instrument, MRI scanner,…are capable of producing images in the form of 3D blocks”, Paragraph 0098).  Therefore, the claimed MRI scanner, under its broadest reasonable interpretation, is a generic MRI.
Mere instructions to gather data from a generic MRI and apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
The examiner encourages the Applicant to further describe the deep learning model in the claim and how it differentiates from just implementing the abstract idea on a computer.

Claims 11-13, are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 10, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 10), and the additional limitations of claim 11-13, such as: 
the 3D volumes comprising a first and second group, that are acquired in a first direction, and a second direction (claim 11);
the likelihood score is determined using a first and second deep learning models trained using previously acquired data sets (3D volumes) (claim 3);

do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception.

Claim 14 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 10, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 10), and the additional limitations of claim 14 are directed to an abstract idea without significantly more. The claim recites: 
identifying a cluster of values within the plurality of likelihood data values;
identifying a range of locations within the 3D volume corresponding to the cluster of values;
identifying the center position associated with the patient's heart using a median location within the range of locations.  
The limitations of identifying, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen/paper. For example, “identifying” in the context of this claim encompasses the user observing and evaluating the likelihood scores, based on the likelihood scores being in a cluster, and evaluating location possibilities in a data set based on a numerical range and a calculated median.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 10, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for 
applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value.
The limitations of applying a predetermined threshold, and replacing values above the threshold with a maximum value and replacing the values below a maximum threshold with a minimum value, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen/paper and mathematical relationships and calculations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 10, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 10), and the additional limitations of claim 16 are directed to an abstract idea without significantly more. The claim recites: 
determining a bounding box surrounding the patient's heart based on the likelihood scores determined for the plurality of 3D volumes.  
The limitations of determining a bounding box surrounding the patient's heart based on the likelihood scores determined for the plurality of 3D volumes, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of pen/paper.   The “determining” in the context of this claim encompasses the user evaluating the likelihood scores, and based on the likelihood scores, mentally determining a bounding box that would surround the patient’s heart.  


Claim 17, is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 10, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 10), and the additional limitation of claim 17, of the one or more deep learning models comprise a convolutional neural network do not appear to integrate the judicial exception into a practical application are not sufficient to amount to significantly more than the judicial exception.  The broadest reasonable interpretation of “convolutional neural network is a set of computer instructions to predict a probability that the 3D volume includes at least a portion of the patient’s heart”.  Without knowing more about the model, it may just be instructions to implement the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
The examiner encourages the Applicant to further describe the convolutional neural network in the claim and how it differentiates from just implementing the abstract idea on a computer.  

Claim 18, is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 10, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 10), and the additional limitation of claim 18, wherein the one or more computers comprise a parallel computing platform which applies the one or more deep learning models to multiple 3D volumes in parallel to determine likelihood score for the 3D volume indicating the probability that the 3D volume includes at least a portion of the patient's heart do not appear to integrate the judicial exception into a practical application are not sufficient to amount to significantly more than the judicial exception.  The broadest reasonable interpretation of “parallel computing platform” still just a generic computer, and generic computers are capable of performing 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a plurality of 3D volumes covering an anatomical area of interest that comprises the patient's heart based on a plurality of 2D scout images, using one or more deep learning models to determine a likelihood score for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart and determining a center position of the patient's heart based on the likelihood scores determined for the plurality of 3D volumes.  
The limitation of generating a plurality of 3D volumes covering an anatomical area of interest that comprises the patient's heart based on a plurality of 2D scout images as drafted, is a process that, under its broadest reasonable interpretation, is a set of instruction or mathematical calculations that merges existing 2D images into a 3D volume that can be performed in the mind, or with the aid of pen/paper, or with a generic computer, without knowing more about 3D volume generation process.
The limitation of using one or more deep learning models to determine a likelihood score for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart, as drafted, is a process that, under its broadest reasonable interpretation, is a set of computer instructions to predict a probability that the 3D volume includes at least a portion of the patient’s heart.  Without knowing more about the model, it may just be instructions to implement the abstract idea on a computer.  
The limitation of determining a center position of the patient's heart based on the likelihood scores determined for the plurality of 3D volumes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the process being computer-implemented. For example, but for the “computer-
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
The examiner encourages the Applicant to further describe the 3D volume generation process and deep learning model in the claim and how it differentiates from just implementing the abstract ideas on a computer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 14re USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 7-10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0096414 to Lu et al. “Lu”, in view of Emad (et al. NPL: Automatic Localization of the Left Ventricle in Cardiac MRI Images Using Deep Learning) to Emad et al. “Emad”.

Regarding claim 1, Lu discloses a computer-implemented method of performing learning based (“learning-based algorithms are applied”, Paragraph 0017; “machine learning”, Paragraph 0055) isocenter positioning (“determined locations are used to position the patient…the user may be positioned within the MR system so that one or both of the aorta and/or left atrium points are generally at the iso-center”, Paragraph 0069), the method comprising:
acquiring a plurality of slabs covering an anatomical area of interest that comprises a patient's heart, wherein each of the plurality of slabs comprises a 3D region that is a subset of the anatomical area (acquiring a plurality of frames represent a plurality of different regions, wherein the different regions are different planes or slices such as a stack of pseudo-short-axis views of the heart, Paragraph 0026; Fig. 2b); [Examiner notes that it is well known to one of ordinary skill in the art that slabs are synonymous with thick slices, and therefore a slice would read on a slab using broadest reasonable interpretation.  Additionally, Fig. 2b shows a 
determine a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart (Paragraphs 0038, 0043, 0057); [Lu discloses calculating the posterior probability of the object of interest from the given data (Paragraph 0038), where the object of interest can be a left ventricle feature of the heart (Paragraph 0043), or the aorta and left atrium of the heart (Paragraph 0057), where a confidence value (e.g. score) is associated with probability (Paragraph 0057).  The confidence value or score reads on a likelihood score, indicating a probability that the slice/slab includes at least a portion of the patient’s heart (i.e. left ventricle, left atrium, or aorta).
determining a center position of the patient’s heart (determining a center position between the aorta and the left atrium, Paragraph 0051; detecting a base center of the left ventricle, a center of an aorta in a plane, a center of the left atrium in a plane, or combinations thereof, Paragraph 0088).  
However, Lu does not disclose wherein the learning method is a deep learning method and determining a center position of the patient’s heart based on the likelihood scores determined for the plurality of slabs.
Emad teaches the learning method is a deep learning method (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column) and determining a center position of the patient’s heart based on the likelihood scores (“probability map describing the likelihood that a pixel in the image is the center of the LV”, Page 684, right column).  Emad teaches using deep learning algorithms such as Convolution Neural Networks (CNN) for automatic left ventricle (LV) localization (Page 683, right column), which can be used to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu's invention wherein the learning method is a deep learning method and a center position of the patient’s heart is determined based on likelihood scores, as taught by Emad, in order to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).
Therefore, since Lu discloses and acquiring slabs and determining a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart, and Emad teaches using deep learning algorithms to determine the a center position of a region of interest based on the likelihood score (that reads on probability), the combination would read on determining a center position of the patient’s heart based on the likelihood scores determined for the plurality of slabs using deep learning.

Regarding claim 4, the modifications of Lu and Emad disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Lu discloses obtaining a plurality of slabs (Paragraph 0026, Fig. 2b) and determining a likelihood score (posterior probability) that the object of interest (left ventricle, left atrium, or aorta) is in the given data (Paragraph 0038, 0043, 0057).  Additionally in the claim 1 rejection above, Emad teaches using a probability map describing the likelihood that a pixel in the image is the center of the LV (Page 684, right column).  Since each image slice contains a plurality of pixels, it is inferred that the probability 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the likelihood score for the slab comprises a plurality of likelihood data values, each likelihood data value indicating a probability that a particular location within the slab includes the patient's heart, since applying the teachings of Emad of generating a probability map for each slice, where each pixel has its own likelihood value regarding if the pixel is the center to method of Lu, would result in determining a plurality of likelihood data values for each slab, where each voxel (pixel of a volume) would have its own likelihood value regarding whether the voxel is the center of the region of interest (i.e. the heart).  The motivation would be the same as in the claim 1 rejection above, to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).

Regarding claim 7, the modifications of Lu and Emad disclose all the features of claim 1 above, including likelihood scores for the plurality of slabs.
Lu further discloses determining a bounding box (Paragraph 0049, Paragraph 0051) surrounding the patient’s heart.

Regarding claim 8, the modifications of Lu and Emad disclose all the features of claim 1 above.  
As disclosed in the claim 1 rejection above, Emad teaches wherein the one or more deep learning models comprise a convolutional neural network (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).

Regarding claim 9, the modifications of Lu and Emad disclose all the features of claim 1 above.
Lu teaches defining a region of interest of the patient's heart (Paragraph 0021) based on the center position of the patient's heart (Paragraph 0094).  Lu teaches detecting and localizing the aorta and left ventricle during the imaging session (Paragraph 0021).  Lu further teaches wherein the localized aorta and localized left atrium or both are positioned to be at the iso-center of the MR scanner (Paragraph 0094). 
Lu teaches acquiring a stack of slices within the region of interest (Paragraph 0026).  Lu teaches acquiring a plurality of frames or slices through the heart, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026).  
Lu teaches reconstructing a 3D volume of the patient's heart based on the stack of slices (Fig. 1, Ref. 22).  Lu teaches reconstructing a volume from the frames (i.e. slices) of MR data representing different planes through the heart, so the volume is of the heart (Paragraph 0028), wherein the different planes can be in a stack, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026).   
Lu teaches segmenting a left ventricle (LV) in the 3D MRI volume to yield a segmented LV (Paragraph 0039).  Lu teaches segmenting the left ventricle from the 3D MRI volume (Paragraph 0039).  
Lu further teaches automatically (Paragraph 0022) generating a scan prescription (Paragraph 0067, 0095) for cardiac MRI acquisition based on cardiac anchor points (Paragraph 0021) provided by the segmented LV in the 3D MRI volume (“segmenting the left ventricle”, Paragraph 0039-40).  Lu teaches the aorta and left ventricle (LV) are detected and localized for acquiring additional MR data and/or to establish scan planes based on the anchored anatomy (reads as cardiac anchor points) (Paragraph 0021), where the acts are performed automatically by a processor (Paragraph 0022).  The localized anatomy is used to determine scan position of 

Regarding claim 10, Lu teaches a system for performing learning based (“machine learning”, Paragraph 0055) isocenter positioning (“determined locations are used to position the patient…the user may be positioned within the MR system so that one or both of the aorta and/or left atrium points are generally at the iso-center”, Paragraph 0069), the system comprising: 
an MRI scanner (Fig. 4, Ref. 10; Paragraph 0070) configured to acquire a plurality of 3D volumes covering an anatomical area of interest that comprises the patient's heart (acquiring a plurality of frames represent a plurality of different regions, wherein the different regions are different planes or slices such as a stack of pseudo-short-axis views of the heart, Paragraph 0026; Fig. 2b shows a representative plane slice, which as can be seen in the figure, the plane exhibits a thickness, and therefore would read on a 3D volume);
one or more computers (workstation or computer, Paragraph 0070) configured to perform an isocenter positioning process (determining a center position between the aorta and the left atrium, Paragraph 0051; Paragraph 0069);
for each 3D volume, using one or more learning models (“learning-based algorithm”, Paragraph 0055) to determine a likelihood score for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart (Paragraphs 0038, 0043, 0057); [Lu discloses calculating the posterior probability of the object of interest from the given data (Paragraph 0038), where the object of interest can be a left ventricle feature of the heart (Paragraph 0043), or the aorta and left atrium of the heart (Paragraph 0057), where a confidence value (e.g. score) is associated with probability (Paragraph 0057).  The confidence value or score reads on a likelihood score, indicating a probability that the slice/3D volume includes at least a portion of the patient’s heart (i.e. left ventricle, left atrium, or aorta); and 

However, Lu does not disclose wherein the learning method is a deep learning method and determining a center position of the patient’s heart based on the likelihood scores determined for the plurality of 3D volumes.
Emad teaches the learning method is a deep learning method (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column) and determining a center position of the patient’s heart based on the likelihood scores (“probability map describing the likelihood that a pixel in the image is the center of the LV”, Page 684, right column).  Emad teaches using deep learning algorithms such as Convolution Neural Networks (CNN) for automatic left ventricle (LV) localization (Page 683, right column), which can be used to determine the center of the heart (Page 683, left column).  Emad further teaches using a probability map describing the likelihood that a pixel in the image is the center of the LV (Page 684, right column).  This reads on a determining a center position of the patient’s heart based on the likelihood scores. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu’s invention wherein the learning method is a deep learning method and a center position of the patient’s heart is determined based on likelihood scores, as taught by Emad, in order to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).
Therefore, since Lu discloses acquiring 3D volumes and determining a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart, 

Regarding claim 13, the modifications of Lu and Emad disclose all the features of claim 10 above.
As disclosed in the claim 10 rejection above, Lu discloses obtaining a plurality of slabs (Paragraph 0026, Fig. 2b) and determining a likelihood score (posterior probability) that the object of interest (left ventricle, left atrium, or aorta) is in the given data (Paragraph 0038, 0043, 0057).  Additionally in the claim 10 rejection above, Emad teaches using a probability map describing the likelihood that a pixel in the image is the center of the LV (Page 684, right column).  Since each image slice contains a plurality of pixels, it is inferred that the probability map contains a plurality of likelihood data values, since each pixel has an associated likelihood value in the probability map.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the likelihood score for the slab comprises a plurality of likelihood data values, each likelihood data value indicating a probability that a particular location within the slab includes the patient's heart, since applying the teachings of Emad of generating a probability map for each slice, where each pixel has its own likelihood value regarding if the pixel is the center to method of Lu, would result in determining a plurality of likelihood data values for each slab, where each voxel (pixel of a volume) would have its own likelihood value regarding whether the voxel is the center of the region of interest (i.e. the heart).  The motivation would be the same as in the claim 10 rejection above, to be able to enable automatic localization of a region of interest, which is an important step towards automatic 

Regarding claim 16, the modifications of Lu and Emad disclose all the features of claim 10 above, including likelihood scores for the plurality of 3D volumes.
Lu further discloses determining a bounding box (Paragraph 0049, Paragraph 0051) surrounding the patient’s heart.
Regarding claim 17, the modifications of Lu and Emad disclose all the features of claim 10 above.  
As disclosed in the claim 10 rejection above, Emad teaches wherein the one or more deep learning models comprise a convolutional neural network (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).

Regarding claim 18, the modifications of Lu and Emad disclose all the features of claim 10 above, including acquiring multiple 3D volumes and determining a likelihood score for the 3D volume indicating the probability that the 3D volume includes at least a portion of the patient's heart.
Lu further teaches wherein the processing can include parallel processing (Paragraph 0083, 0084) on a computer, which reads on a parallel computing platform.

Regarding claim 19, the modifications of Lu and Emad disclose all the features of claim 10 above.
Lu further teaches wherein the isocenter positioning process further comprises:
defining a region of interest of the patient's heart (Paragraph 0021) based on the center position of the patient's heart (Paragraph 0094).  Lu teaches detecting and localizing the aorta and left ventricle during the imaging session (Paragraph 0021).  Lu further teaches wherein the 
acquiring a stack of slices within the region of interest (Paragraph 0026).  Lu teaches acquiring a plurality of frames or slices through the heart, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026).  
reconstructing a 3D volume of the patient's heart based on the stack of slices (Fig. 1, Ref. 22).  Lu teaches reconstructing a volume from the frames (i.e. slices) of MR data representing different planes through the heart, so the volume is of the heart (Paragraph 0028), wherein the different planes can be in a stack, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026).   
segmenting a left ventricle (LV) in the 3D MRI volume to yield a segmented LV (Paragraph 0039).  Lu teaches segmenting the left ventricle from the 3D MRI volume (Paragraph 0039).  
and automatically (Paragraph 0022) generating a scan prescription (Paragraph 0067, 0095) for cardiac MRI acquisition based on cardiac anchor points (Paragraph 0021) provided by the segmented LV in the 3D MRI volume (Paragraph 0039, 0040).  Lu teaches the aorta and left ventricle (LV) are detected and localized for acquiring additional MR data and/or to establish scan planes based on the anchored anatomy (reads as cardiac anchor points) (Paragraph 0021), where the acts are performed automatically by a processor (Paragraph 0022).  The localized anatomy is used to determine scan position of the patient and/or scan planes, for subsequent scanning (Paragraph 0095) that reads on generating a scan prescription.   

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Emad, and further in view of U.S. Patent No. 6,023,635 to Liu et al. “Liu ‘635”.

Regarding claim 2, the modifications of Lu and Emad disclose all the features of claim 1 above.
However, the modifications of Lu and Emad do not disclose wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest.
Liu ‘635 teaches wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest (Col. 3, lines 65-67).  Liu ‘635 teaches acquiring a plurality of slabs in the column direction (Col. 4, lines 31-57; Col. 6, lines 17-38) and a plurality of slices in a volume (Col. 4, lines 31-57; Col. 6, lines 35-59) that reads on slabs acquired in the row direction.  The acquisition of slabs in the row and column directions can also be seen in (Figs. 3 and 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest, as taught by Liu ‘635, in order to acquire volume data in both the row and column directions in parallel to form a projection of the three dimensional volume, while being able to view/analyze the data in each direction during acquisition.

Regarding claim 3, the modifications of Lu, Emad, and Liu ‘635 disclose all the features of claim 2 above.  
	As disclosed in the claim 1 rejection above, the combination of Lu and Emad teaches using a deep learning model (“deep learning algorithms…Convolution Neural Networks”, Page 
	Additionally, as disclosed in the claim 2 rejection above, Liu ’635 teaches using two different sampling methods, one in a row direction and another in a column direction to obtain a plurality of slabs.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the likelihood score for each of the first group of slabs is determined using a first deep learning model trained using previously acquired slabs acquired in the column direction, and wherein the likelihood score for each of the second group of slabs is determined using a second deep learning model trained using previously acquired slabs acquired in the row direction, as taught by Emad in view of Liu ‘365, in order to determine the probability that a target anatomical landmark is located at a subvolume for each set of data acquired using a specific sampling method (row versus column) and comparing the results for a more accurate determination of whether an anatomical landmark is located at a particular subvolume.  

Regarding claim 11, the modifications of Lu and Emad disclose all the features of claim 10 above. 
	However, the modifications of Lu and Emad do not disclose wherein the plurality of 3D volumes comprise a first group of 3D volumes acquired in a first direction with respect to the anatomical area of interest and a second group of 3D volumes acquired in a second direction with respect to the anatomical area of interest.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest, as taught by Liu ‘635, in order to acquire volume data in both the row and column directions in parallel to form a projection of the three dimensional volume, while being able to view/analyze the data in each direction during acquisition.

Regarding claim 12, the modifications of Lu, Emad, and Liu ‘635 disclose all the features of claim 11 above.  
	As disclosed in the claim 10 rejection above, the combination of Lu and Emad teaches using a deep learning model (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column) to determine a probability that a target anatomical landmark is located at a subvolume (Paragraph 0021).  Emad further teaches training (Page 684, “Training of the Network”) the convolution neural network using previously acquired data (Page 684, “Dataset Description”).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the likelihood score for each of the first group of slabs is determined using a first deep learning model trained using previously acquired slabs acquired in the column direction, and wherein the likelihood score for each of the second group of slabs is determined using a second deep learning model trained using previously acquired slabs acquired in the row direction, as taught by Emad in view of Liu ‘365, in order to determine the probability that a target anatomical landmark is located at a subvolume for each set of data acquired using a specific sampling method (row versus column) and comparing the results for a more accurate determination of whether an anatomical landmark is located at a particular subvolume.  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Emad, and further in view of U.S. Patent No. 6,708,055 to Geiser et al. “Geiser”.

Regarding claim 5, the modifications of Lu and Emad disclose all the features of claim 4 above, including a plurality of likelihood data values within a slab.
Emad further teaches identifying a cluster of values within the plurality of likelihood data values (“0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2); 
identifying a range of locations corresponding to the cluster of values (“the scale of highest average probability is selected”, Page 684-5, Selection Method 2; wherein each scale 
identifying the center position associated with the patient's heart (“the pixel of highest probability in this scale is considered to be LV center”, Page 685, Selection Method 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the method includes identifying a cluster of values within the plurality of likelihood data values, identifying a range of locations corresponding to the cluster of values and identifying the center position associated with the patient's heart, as further taught by Emad, in order to use a pyramid-of-scales to account for variability in the data set during the localization process (Page 684, Pyramid of Scales).
However, the modifications of Lu and Emad do not disclose identifying the center position associated with the patient's heart using a median location within the range of locations.
Geiser teaches identifying a position associated with the patient's heart using a median location within the range of locations (Col. 48, lines 5-7 and lines 27-30).  Geiser teaches in a similar field of endeavor, automated analysis of short-axis apical four-chamber views of a heart using echocardiographic images (Abstract).  Geiser teaches selecting a median from a group (column) of location values that represent locations of the septal wall of the heart.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu and Emad, wherein the method includes selecting a median of a range of location values, as taught by Geiser, in order to determine a good approximation of anatomical landmark of interest (Col. 48, lines 27-30).
Further, when combining the method of Geiser with the system as described by Lu and Emad, the anatomical landmark of interest would be the center of the heart, and therefore 

Regarding claim 14, the modifications of Lu and Emad disclose all the features of claim 13 above, including a plurality of likelihood data values within a slab.
	Emad further teaches identifying a cluster of values within the plurality of likelihood data values (“0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2); 
identifying a range of locations corresponding to the cluster of values (“the scale of highest average probability is selected”, Page 684-5, Selection Method 2; wherein each scale contains a plurality of pixels, each with its own likelihood value, and would read on a range of locations corresponding to the cluster of values); 
identifying the center position associated with the patient's heart (“the pixel of highest probability in this scale is considered to be LV center”, Page 685, Selection Method 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu and Emad, wherein the method includes identifying a cluster of values within the plurality of likelihood data values, identifying a range of locations corresponding to the cluster of values and identifying the center position associated with the patient's heart, as further taught by Emad, in order to use a pyramid-of-scales to account for variability in the data set during the localization process (Page 684, Pyramid of Scales).
However, the modifications of Lu and Emad do not disclose identifying the center position associated with the patient's heart using a median location within the range of locations.
Geiser teaches identifying a position associated with the patient's heart using a median location within the range of locations (Col. 48, lines 5-7 and lines 27-30).  Geiser teaches in a similar field of endeavor, automated analysis of short-axis apical four-chamber views of a heart using 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu and Emad wherein the method includes selecting a median of a range of location values, as taught by Geiser, in order to determine a good approximation of anatomical landmark of interest (Col. 48, lines 27-30).
Further, when combining the method of Geiser with the system as described by Lu and Emad, the anatomical landmark of interest would be the center of the heart, and therefore finding the median location, would be finding the median of the range of locations for the center of the heart.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Emad, further in view of Geiser, and further in view of U.S. Patent Application Publication No. 2015/0065803 to Douglas et al. “Douglas”.

Regarding claim 6, the modifications of Lu, Emad, and Geiser disclose all the features of claim 5 above.
	However, the modifications of Lu, Emad, and Geiser do not disclose wherein prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value.
Douglas teaches applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value (Paragraph 0172) and (b) replace likelihood data values below the predetermined 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Emad, and Geiser, wherein the method includes prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value, as taught by Douglas, in order to be able to extract regions of high likelihood that an anatomical feature is located in the image for analysis (Douglas, Paragraph 0171).

	Regarding claim 15, the modifications of Lu, Emad, and Geiser disclose all the features of claim 14 above.
	However, the modifications of Lu, Emad, and Geiser do not disclose wherein the isocenter positioning process further comprises: prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value.
Douglas teaches applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Emad, and Geiser, wherein the method includes prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value, as taught by Douglas, in order to be able to extract regions of high likelihood that an anatomical feature is located in the image for analysis (Douglas, Paragraph 0171).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of U.S. Patent Application Publication No. 2002/0095085 to Saranathan et al. “Saranathan”, and further in view of Emad.

Regarding claim 20, Lu discloses a method for performing learning based (“learning-based algorithms are applied”, Paragraph 0017; “machine learning”, Paragraph 0055) isocenter positioning(“determined locations are used to position the patient…the user may be positioned 
generating a plurality of 3D volumes covering an anatomical area of interest that comprises the patient's heart based on a plurality of 2D images (Paragraph 0028).  Lu discloses reconstructing frames of MR data to form a volume of the heart, where the volume could be volumes that include other organs (Paragraph 0028).  This reads on generating a plurality of 3D volumes coving an anatomical area of interest that comprises the patient’s heart.  Further, the frames of MR data could be a stack of PSAX (pseudo short-ax) slices, which reads on a plurality of 2D images.  
Lu further discloses for each 3D volume, using one or more learning models (“learning-based algorithm”, Paragraph 0055) to determine a likelihood score for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart (Paragraphs 0038, 0043, 0057); [Lu discloses calculating the posterior probability of the object of interest from the given data (Paragraph 0038), where the object of interest can be a left ventricle feature of the heart (Paragraph 0043), or the aorta and left atrium of the heart (Paragraph 0057), where a confidence value (e.g. score) is associated with probability (Paragraph 0057).  The confidence value or score reads on a likelihood score, indicating a probability that the slice/3D volume includes at least a portion of the patient’s heart (i.e. left ventricle, left atrium, or aorta).
Lu further discloses determining a center position of the patient's heart (determining a center position between the aorta and the left atrium, Paragraph 0051; detecting a base center of the left ventricle, a center of an aorta in a plane, a center of the left atrium in a plane, or combinations thereof, Paragraph 0088).  
However, Lu does not explicitly disclose where the 2D images are scout images.
Saranathan teaches acquiring a plurality of 2D scout images (Paragraph 0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu’s invention wherein the 2D 
However, the modifications of Lu and Saranathan do not disclose wherein the learning is a deep learning and using one or more deep learning models and determining a center position of the patient's heart based on the likelihood scores determined for the plurality of 3D volumes.
Emad teaches the learning is a deep learning method (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column) and determining a center position of the patient’s heart based on the likelihood scores (“probability map describing the likelihood that a pixel in the image is the center of the LV”, Page 684, right column).  Emad teaches using deep learning algorithms such as Convolution Neural Networks (CNN) for automatic left ventricle (LV) localization (Page 683, right column), which can be used to determine the center of the heart (Page 683, left column).  Emad further teaches using a probability map describing the likelihood that a pixel in the image is the center of the LV (Page 684, right column).  This reads on a determining a center position of the patient’s heart based on the likelihood scores. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Lu and Saranathan wherein the learning is a deep learning and using one or more deep learning models and determining a center position of the patient's heart based on the likelihood scores, as taught by Emad, in order to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).
	Therefore, since Lu discloses acquiring 3D volumes and determining a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart, and Emad teaches using deep learning algorithms to determine the a center position of a region .

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments (Pages 7-9) regarding the 35 U.S.C. 112(a) rejections have been fully considered but they are not persuasive.  
Applicant’s arguments (Pages 9-11) regarding the 35 U.S.C. 101 rejections have been considered but they are not persuasive.
Applicant’s arguments (Pages 11-14) regarding the 35 U.S.C. 103 rejections have been considered but they are not persuasive.
The rejections have been modified in view of applicant’s arguments and/or amendments. However, it is noted that the modification is only to clarify the rejections and to incorporate the amended limitations. The thrust of the rejection remains the same, and the reasons why the Applicant's arguments are not persuasive is discussed below.
More specifically, regarding the 35 U.S.C. 112(a) rejections, applicant argues the subject application describes at length at how deep learning models are used and incorporated into the techniques described by the subject application in Paragraphs 22-30 of the Specification.  Applicant further asserts that the application also describes how the machine learning models (e.g., CNNs) are trained (See Paragraphs 23-24 of Specification), and “that the subject application explicitly describes how a likelihood score can be calculated based on row/column position, describes how deep learning models can be trained to provide this output, and even provides an illustrative plot output by the system. See Paragraphs 20-21 and 23-24 and FIG. 1”. The examiner respectfully disagrees.  

In the instant specification, Paragraphs 0020-0021 cite background of Deep Learning, and especially convoluted neural networks (CNNs) have shown to be effective in object recognition, using a patch-based scanning scheme for a whole image.   Paragraph 0022 discloses that the slab is fed into a deep learning network to calculate likelihood of containing the heart and generating an output such as the plot 115 shown in Fig. 1.  However, Paragraphs 0020-0022 do not disclose how “to determine a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient’s heart” as claimed in claim 1.  Paragraph 0022 only discloses a slab is fed into a deep learning network, which results in an output of the likelihood that the slab contains a heart.  This is essentially a black box description.  There is no written description of how the likelihood is calculated/determined using the deep learning model(s) in order to generate a likelihood score to be used in a plot such as the likelihood vs. position curve, shown in Fig. 1, Ref. 115.  Applicant further states (as cited above) that additional support could be found in Paragraphs 0023-0024 of the instant specification for determining a likelihood score.  Paragraph 0023-0024 of the instant specification discuss a flow diagram describing the method for deep learning based isocenter positioning and fully automated cardiac MR exam planning, but does not provide additional detail for step 210, which is the step for determining/generating likelihood scores along each direction using CNN models.  Again, the only written description states that each slab is evaluated through row and column deep learning models to generate likelihood scores along each direction (Specification, 
Regarding the 35 U.S.C. 101 rejections, Applicant argues that MPEP 2106.04(a)(1) specifically includes “a method of training a neural network” as an example of a claim that does not recite an abstract idea and therefore “Similarly, Applicant submits that methods that includes “using one or more deep learning models” (which could include, in one embodiment, CNNs) would similarly not recite an abstract idea”. (Arguments, Page 10)  
Applicant additionally argues that the present claims are directionally similar to Example 39 from the “2019 Revised Patent Subject Matter Eligibility Guidance” issued by the USPTO that is directed to “A computer-implemented method of training a neural network for facial detection” that includes, in part, steps of collecting data and training a neural network thereon, wherein the USPTO guidance explains that the Example 39 claim does not recite a judicial exception.
The examiner does not find the argument convincing.  The portion of the MPEP cited by the Applicant and Example 39 are all directed to training a neural network.  The claim of 
A computer-implemented method of training a neural network for facial detection comprising:
collecting a set of digital facial images from a database;
applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;
training the neural network in a first stage using the first training set;
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and
training the neural network in a second stage using the second training set.
As stated in the 2019 PEG, the claim is eligible because it does not recite a judicial exception, and the analysis ends at step 2A of the subject matter eligibility analysis.  
The instant claim 1 differs from Example 39 of the 2019 PEG since it recites the claim limitations:
for each slab, using one or more deep learning models to determine a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart; and
determining a center position of the patient's heart based on the likelihood scores determined for the plurality of slabs.
wherein the determining step, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the process being computer-implemented, therefore the determining step is interpreted to be an abstract idea, and claim 1 
As cited in the 35 U.S.C. 101 rejection for claim 1, in the previous office action filed 09/18/2020:
“For example, but for the "computer implemented method" language, "determining" in the context of this claim encompasses the user evaluating the likelihood scores, and based on the likelihood scores, mentally correlating the likelihood scores that indicate a high probability that at least a portion of the patient's heart is located in a slab, with a slab having the corresponding likelihood score.
The additional elements of the acquiring step and using one or more deep learning models do not appear to integrate the judicial exception into a practical application. More specifically, it appears that the acquiring is merely a pre-extra-solution activity of gathering data and the use of one or more deep learning models to determine a likelihood score is described in such high level of generality that it appears to merely implement the abstract idea on a computer.”
Therefore, for the subject matter eligibility analysis, since the use of one or more deep learning models to determine a likelihood score is described in such high level of generality, and the acquiring step is merely a pre-extra-solution activity of gathering data, the result of Step 2A of the analysis is the judicial except is not integrated into a practical application, and in Step 2B, based on similar reasoning as Step 2A, the additional element of performing a computer-implemented process and acquiring data amounts to no more than mere instructions to gather data and apply the exception using a generic computer.  Mere instructions to gather data and apply an exception using a generic computer cannot provide an inventive concept, and therefore the claim is not patent eligible.  For the reasons above, the 35 U.S.C. 101 rejection for claim 1 remains.  Independent claims 10 and 20 are rejected for similar reasoning.  Claims 2-9 and 11-18 are rejected because they depend from claims 1 or claims 10, and do not add 
Regarding the 35 U.S.C. 103 rejections, Applicant contends that the combination of prior art Lu et al. and Emad et al. do not teach “for each slab [which is a 3D region that is a subset of the anatomical area], using one or more deep learning models to determine a likelihood score for the slab indicating a probability that the slab includes at least a portion of the patient's heart." as amended in claim 1.  (Page 13 of Arguments)  
More specifically the arguments are directed to: 
1) Lu does not disclose acquiring slabs that are 3D regions that are subsets of the anatomical area; (Page 13 of Arguments) and 
2) Emad teaches a method that determines whether an individual pixel in an image is at a particular structure of the heart not whether each of a plurality of subsets of an anatomical area (i.e., slabs) include at least a portion of the patient’s heart. (Page 13 of Arguments).
The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding the first argument, Lu teaches acquiring using a learning model (Paragraph 0055) to determine a probability that the object of interest is in given data (Paragraph 0038), where the object of interest is the aorta and left atrium of the heart (Paragraph 0057).  Lu discloses a plurality of planes or slices are obtained as the given data, (Paragraph 0026), wherein as seen in Fig. 2b, a representative slice is illustrated, wherein the representative slice has a thickness, and would read on a 3D volume.  Therefore, if a plurality of slices are acquired, this would read on acquiring slabs that are 3D regions that are subsets of the anatomical area, wherein each slice is a subset 3D region of the anatomical area.  Regarding the second argument, Emad does determine for each pixel of an Page 683, right column).  
For the reasons above, claim 1 remains rejected.  Applicant uses the same arguments regarding the 3D regions for claims 10 and 20.  Similar reasoning as discussed for claim 1 applies for claims 10 and 20, and remain rejected.  The remaining claims remain rejected since they inherit deficiencies by nature of their dependency on claims 1 or 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793